
	

113 HR 866 IH: Universal Prekindergarten and Early Childhood Education Act of 2013.
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 866
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a grant program to assist States to
		  establish universal prekindergarten in public schools and public charter
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Prekindergarten and Early
			 Childhood Education Act of 2013.
		2.Universal
			 Prekindergarten and Early Childhood Education grant program
			(a)Program
			 authorizationFrom amounts
			 appropriated under section 3, the Secretary of Education is authorized to award
			 grants, on a competitive basis, to States to pay the Federal share of carrying
			 out full-day prekindergarten programs.
			(b)State
			 applicationTo receive a
			 grant under this Act, a State shall submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
			(c)Use of
			 fundsA State that receives a
			 grant under this Act shall use such grant funds to carry out a prekindergarten
			 program that, at a minimum—
				(1)is located at a public school in the
			 State;
				(2)permits each 4-year old child in the State
			 to be voluntarily enrolled by the child’s parent, regardless of income, in the
			 program at a school in which the child may be enrolled for kindergarten;
				(3)is a full-day
			 program that runs the length of the regular school year;
				(4)is taught by
			 teachers who possess equivalent or similar qualifications to the qualifications
			 of teachers of other grades in the school involved; and
				(5)meets any other
			 criteria that the Secretary may require.
				(d)Federal
			 shareThe Federal share of a
			 grant under this Act shall be not more than 80 percent of the costs of carrying
			 out the activities described in subsection (c).
			(e)Supplement not
			 supplantGrant funds received
			 under this Act shall be used to supplement and not supplant other Federal early
			 childhood education funds in the State.
			3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are necessary
			 for fiscal years 2014 through 2019.
		4.DefinitionsIn this Act:
			(1)Full-dayThe term full-day used with
			 respect to a program, means a program with a minimum of a 6-hour schedule per
			 day.
			(2)SecretaryThe term Secretary means the
			 Secretary of Education.
			(3)StateThe term State has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(4)ParentThe term parent has the
			 meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(5)Public
			 schoolThe term public
			 school has the meaning given the term elementary school or
			 secondary school in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801), except that the term does not include
			 private schools.
			
